EXAMINER’S AMENDMENT / REASONS FOR ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Acknowledgements
Claims 1-18 were pending in the application. 
Claims 16 and 17 are withdrawn from consideration and are cancelled by examiner’s amendment below.
Following entry of the below examiner’s amendment, claims 1, 3-15, and 18 (renumbered claims 1-15) remain pending.

Election/Restrictions
Applicant’s election of Invention I is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
Claims 16 and 17 are withdrawn from further consideration pursuant to 37 CFR § 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
The restriction requirement mailed May 3, 2021 is hereby made final.
This application is in condition for allowance except for the presence of claims 16 and 17, which are not eligible for rejoinder and are directed to an invention non-elected without traverse. Accordingly, claims 16 and 17 are cancelled below.

Priority
This application is a continuation of U.S. application nos. 11/403,640 and 15/081,625. See MPEP § 201.07. In accordance with MPEP § 609.02 A. 2 and MPEP § 2001.06(b) (last paragraph), the examiner has reviewed and considered the prior art cited in the prior-filed applications. Also in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the prior-filed applications are now considered cited or ‘of record’ in this application. Additionally, applicant is reminded that a listing of the information cited or ‘of record’ in the prior-filed applications need not be resubmitted in this application unless applicant desires the information to be printed on a patent issuing from this application. See MPEP §609.02 A. 2. Finally, applicant is reminded that the prosecution history of the prior-filed applications is relevant in this application. See e.g., Microsoft Corp. v. Multi-Tech Sys., Inc., 357 F.3d 1340, 1350, 69 USPQ2d 1815, 1823 (Fed. Cir. 2004) (holding that statements made in prosecution of one patent are relevant to the scope of all sibling patents).

Information Disclosure Statement
The attached information disclosure statement is in compliance with the provisions of 37 CFR § 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Oath/Declaration
Applicant has not filed an inventor’s oath or declaration. In accordance with MPEP 602.03, Applicant is required to submit an inventor’s oath or declaration. The required inventor’s oath or declaration must be submitted no later than the date on which the issue fee is paid. See 35 U.S.C. 115(f). 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Taylor Evans (USPTO Registration No. 60,506) on February 11, 2022.
The claims are amended as follows:
Cancel claims 2, 16, and 17.
Please replace all previous claims with the attached amended claims.

Allowable Subject Matter
Claims 1, 3-15, and 18 (renumbered claims 1-15) are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
The closest art of record, the combination of Fields (US 7,237,268 B2) in view of Schneier (Ref. 5 on page 7 of the IDS submitted April 17, 2019).
Fields discloses:
Claim
Limitation
Fields 
1,18
encrypting the encoded content using a computing device, an encryption key and a cipher block chain method to provide encrypted encoded content
"the resulting chunks of data are encrypted by a process 304 using one or more distinct private encryption keys" C14
1,18
extracting, using the computing device, one or more segments of data from the encrypted encoded content to provide deconstituted encrypted encoded content
"In some embodiments, a user datagram protocol (UDP) server port is used to facilitate communication between a server and client application." C27
1,18
prior to, or upon, authorization, distributing said deconstituted encrypted encoded content to a recipient
Kerberos authentication at C43 L12-18 meets this limitation


Fields also discloses that the content is encrypted via DES (C2 L24). But Fields fails to explicitly disclose encrypting using a cipher block chain method.
However, Schneier teaches encrypting content using a cipher block chain method (pgs. 277-278).
It would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the method of Fields to include the cipher block chain mode of Schneier in order to achieve the predictable result of preventing replay attacks thereby making the method more secure.
 However, Taylor/Schneier does not teach at least "generating a reintegration map specifying how to reintegrate the extracted segments of data into the deconstituted encrypted encoded content to provide the encrypted encoded content” and “upon authorization, transmitting, to the recipient, the reintegration map” in combination with the remainder of the claim. Moreover, the missing claimed elements from Taylor/Schneier are not found in a reasonable number of references. Yet even if the missing claimed elements were found in a reasonable number of references, a person of ordinary skill in the art at the time the invention was made would not have been motivated to include these missing elements in the combination of Taylor/Schneier because: such a change would destroy the functionality of the combination Taylor/Schneier, because such a change would render the combination unsuitable for streaming content.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Citation of Relevant Prior Art
All references listed on form PTO-892 are cited in their entirety. The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Xu (US 2006/0021068 A1) discloses a system permitting offline playback of DRM-protected content, including distribution of the content prior to authorization or "license verification" ([0029]-[0032]).
Asai (US 2004/0236940 A1) discloses a method of video compression suitable for streaming including extracting video samples and individually encrypting the video samples before reassembling the encrypted samples for distribution. Includes use of DES ([0045]), which is amenable to CBC.
Cooper (US 2001/0051996 A1) discloses a system for DRM including watermarking with a unique ID such as one from an X.509 certificate and tracking that media.
Bowman (US 2004/0024727 A1) discloses modifying files in a shared file network including adding tracking/DRM info and inserting artifacts that may be removed upon payment of a licensing fee. See [0037] regarding original claims 5 and 6.

Conclusion
References considered pertinent to Applicant’s disclosure are listed on form PTO-892. All references listed on form PTO-892 are cited in their entirety.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMIE KUCAB whose telephone number is (571) 270-. The Examiner can normally be reached on Monday through Friday, 10 a.m. to 4:00 p.m. ET. The Examiner’s email address is Jamie.Kucab@USPTO.gov. See MPEP 502.03 regarding email communications. Following is the sample authorization for electronic communication provided in MPEP 502.03.II: “Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.” Without such an authorization in place, an examiner is unable to respond via email.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Neha Patel, can be reached at (571) 270-1492. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.